SOMERVILLE, J.
Section 1 of the act approved August 26, 1909 (Sp. Sess. Acts 1909, p. 263) provides for the appointment of trial court-stenographers by the judges thereof, and declares: *464‘[Said stenographer shall be an officer of the court and shall hold office for the term of the judge appointing him; provided, that the judge of said court shall, at any time, have power to remove such official stenographer upon proper charges filed in writing and entered of record duly sworn to, for incompetency, neglect of duty, insubordination, or misconduct, if, after hearing such charges and such proof as may be offered in support thereof and against the same, it shall appear that such charges are well founded and satisfactorily proven.” ’ ■ .
(1) A proceeding under this act for the removal of a court stenographer is somewhat analogous to a proceeding for contempt, and we think that, whether it is instigated by the judge or not, it was intended that he should personally hear and determine the case, and that the ordinary rule of disqualification does not apply. It is unnecessary to elaborate the reasons for this conclusion, since, by amendment of the act, court stenographers are now removable at the discretion of the judges who appoint them. — Sess. Acts 1915, p. 859.
(2) Section 4 of the act referred to prescribes the territory within which a court stenographer shall serve, and this is very clearly the circuit for which he is appointed. He is an officer of the circuit court, and not an attache of the judge, and we can discover no authority for his assignment to work outside of his proper circuit. It follows that the requisition made upon petitioner by the respondent judge was disobeyed without any breach of official duty.
We shall, of course, presume that, if petitioner has not otherwise given any cause for his just removal from office, the learned respondent judge will dismiss the proceeding in accordance with the views above expressed.
(3) We are of the opinion, however, that, since respondent can conduct this proceeding only as judge of the Sixteenth judicial circuit, he must necessarily do so at some appropriate place within the circuit, and not elsewhere.
It results that the prayer to restrain respondent from hearing and determining the removal charges against petitioner will be denied; but the prayer to perpetually restrain respondent from hearing the cause outside of the Sixteenth judicial circuit will be-granted, and the proper writ to that end will forthwith issue. •
Anderson, C. J., and Mayfield and Thomas, JJ., concur.